DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Claims 1, 11-12, 14, 16 and 18 are pending.  Claim 1 is independent.  Claims 2-10, 13, 15 and 17 are cancelled in the paper filed 1/4/2022.  Claim 18 is newly added dependent claim as per the discussion during the interview 8/4/2022.
Response to Amendment
The rejection of claims 1, 11-12, 14, and 16 under 35 U.S.C. 103 as being obvious over De Leersnyder et al. (US 8,623,804 B2) in view of Souter et al. (US 2013/0025073A1) is withdrawn upon consideration of Applicant’s amendments and showing of superior and unexpected results in at least [0143] examples A, 1, 2, and 3 all having the same % actives with example 3 showing 300%+ greasy soap scum removal.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 11-12, 14, 16 and 18, renumbered 1-6, are allowable upon consideration of the information disclosure statement and consideration of the prior art with respect to applicants’ showing of superior and unexpected results in greasy soap scum removal.  
Applicant’s show superior and unexpected greasy soap scum removal by the claimed surfactant system in the instant specification [0143] examples A, 1, 2, and 3 all having the same % actives with example 3 showing 300%+ greasy soap scum removal.
Upon an updated search Liu et al. (US 5,503,778) was found to be pertinent to the claims teaching a soap scum cleaning composition with a surfactant system comprising N-octyl-2-pyrrolidone with amine oxide, ethoxylated alcohol, and polycarboxy anionic surfactant but teach only 25-40% soap scum removal in their examples 1-4, linking col.9-10.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761